               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


JOSEPH WILLIAMS,

       Petitioner,

V.                                                 CASE NO. CV412-106


WARDEN CARL HUMPHREY,

       Respondent.



                                   ORDER


       On April 3, 2019, this Court entered an order directing the

parties as to what claims this Court will review on the merits.

(Doc. 81.) Pursuant to the scheduling order (Doc. 26) filed in

this case, Petitioner now has forty-five days to file a final

brief on any of the remaining claims identified by the Court.

Respondent shall have thirty days after service of Petitioner's

brief to    file   a   response.      Petitioner    shall   then     have fifteen

days   after   service    of    the    response    to   file   any    reply.   The

parties are on notice that they are expected to comply with this

briefing schedule and that no extensions will be granted by the

Court.


       SO ORDERED this    3- day of April 2019.



                                       WILLIAM T. MOORE,
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN    DISTRICT OF GEORGIA
